
	
		III
		111th CONGRESS
		1st Session
		S. RES. 374
		IN THE SENATE OF THE UNITED STATES
		
			December 14, 2009
			Mrs. Lincoln (for
			 herself, Mr. Harkin,
			 Mr. Chambliss, and
			 Ms. Stabenow) submitted the following
			 resolution; which was referred to the Committee on Agriculture, Nutrition, and
			 Forestry
		
		
			December 16, 2009
			Reported by Mrs.
			 Lincoln, without amendment
		
		
			December 18, 2009
			Considered and agreed to
		
		RESOLUTION
		Recognizing the cooperative efforts of
		  hunters, sportsmen's associations, meat processors, hunger relief
		  organizations, and State wildlife, health, and food safety agencies to
		  establish programs that provide game meat to feed the hungry.
	
	
		Whereas almost every State has a program in which hunters
			 may donate game meat to feed the hungry;
		Whereas hunters, sportsmen’s associations, meat
			 processors, community hunger organizations, and State wildlife, health, and
			 food safety agencies work together successfully to operate such programs
			 whereby hunters feed the hungry; and
		Whereas such programs have brought hundreds of thousands
			 of pounds of game meat to homeless shelters, soup kitchens, and food banks:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 cooperative efforts of hunters, sportsmen’s associations, meat processors,
			 hunger relief organizations, and State wildlife, health and food safety
			 agencies to establish programs that provide game meat to feed the hungry across
			 the United States; and
			(2)recognizes the
			 contributions of such programs to efforts to decrease hunger and feed
			 individuals in need.
			
